DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-10 and 21 have been considered but are moot because the new ground of rejection does relies on a new reference that was not applied in the prior rejection of record.  In light of the new grounds of rejection, the finality of the previous Office action mailed December 14, 2021 is withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Portilla U.S. Patent Application Publication No. 2019/0211610.
Regarding claim 1, Portilla discloses a facility access regulating system, comprising: a sensor (34) configured to inspect a target to detect contraband (paragraph [0019]); a controller (36/38) configured to communicate with the sensor to receive an indication of contraband from the sensor (paragraph [0020]); a first barrier actuator (42) and a second barrier actuator (44) configured to communicate with the controller (paragraph [0021]); wherein, in response to receiving the indication of contraband, the controller is configured to determine a desired state of each barrier of a facility and transmit a control signal to the first and second barrier actuators to manipulate at least one barrier into a desired state (paragraphs [0021]-[0022]).  
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Portilla in view of Puskaric et al. U.S. Patent Application Publication No. 2003/0208966 (hereinafter Puskaric).
Regarding claim 2, Portilla discloses a facility access regulating system comprising all the limitations of claim 1 as discussed above, but fails to explicitly disclose wherein the desired state is an open state.  
Puskaric discloses a system wherein the desired state of a second door is an open state when it is determined that a person attempting to enter a controlled area is unauthorized (paragraph [0011]).  It would have been obvious to one having ordinary skill in the art at the time of filing to incorporate into Portilla a structure wherein the desired state of a second door an open state since doing so would allow an unauthorized person to exit a vestibule in a manner that would maintain the flow of foot traffic as well as ensure the safety of those within the controlled area and those attempting to enter.
Claim 21 has limitations similar to those treated in the above rejections, and are met by the reference as discussed above.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Portilla in view of Talpe U.S. Patent No. 8,905,218.

Talpe discloses a facility regulating system comprising a barrier similar to Portilla which applies one of the known options of a spring-driven mechanism configured to bias a respective barrier to the open state or a closed state (column 7, line 53 through column 8, line 4).  It would have been obvious to one having ordinary skill in the art at the time of filing to implement a spring-driven mechanism into the barriers of Portilla in order to bias a respective barrier to the open state or a closed state since doing so would yield predictable results.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Portilla in view of Gallenschütz U.S. Patent No. 5,146,711.
Regarding claim 5, Portilla discloses a facility access regulating system comprising all the limitations of claim 1 as discussed above, but fails to explicitly disclose wherein at least one of the first and second barrier actuators comprises an electric motor-driven mechanism to transition a respective barrier between states.  
Gallenschütz discloses a facility regulating system comprising a barrier similar to Portilla which applies one of the known options of an electric motor-driven mechanism configured to transition a respective barrier between states (column 4, line 62 through column 5, line 15).  It would have been obvious to one having ordinary skill in the art at the time of filing to implement an electric motor-driven mechanism into the barriers of Portilla in order to transition between states since doing so would yield predictable results.
Claims 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Portilla in view of Colson U.S. Patent Application Publication No. 2008/0246619 (hereinafter Colson).
Regarding claims 6, 7, and 9, Portilla discloses a facility access regulating system comprising all the limitations of claim 1 as discussed above including a system that integrates cameras (46) to enhance security, but fails to explicitly disclose a camera-based recognition sensor programmed to visually determine the presence of contraband, wherein the contraband includes at least one of a gun, a knife, or an explosive device; wherein the sensor comprises a radio frequency transceiver configured to determine the presence of contraband including at least one of a knife, a gun or an explosive device; wherein the sensor comprises a passive electronic sensor configured to detect an electronic signature associated with an explosive or flammable substance.
Colson discloses an explosive device detection system comprising a camera-based recognition sensor (12) programmed to visually determine the presence of an explosive device; and a passive radio frequency transceiver (14) configured to detect an electronic signature for the purpose of determining the presence of an explosive device (paragraph 14).  It would have been obvious to one having ordinary skill in the art at the time of filing to incorporate a camera-based recognition sensor programmed to visually determine the presence of an explosive device; and a passive radio frequency transceiver configured to detect an electronic signature for the purpose of determining the presence of an explosive device since doing so would assist in accurately detecting the presence of an explosive device.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Portilla as modified by Colson and further in view of Osann, Jr. U.S. Patent Application Publication No. 2013/0298466 (hereinafter Osann).
Regarding claim 8, Portilla as modified by Colson discloses a facility access regulating system comprising all the limitations of claim 7 as discussed above, but fails to explicitly disclose wherein the radiofrequency transceiver comprises a microwave radar or ultra-wideband transceiver, and wherein the 
Osann discloses a well-known explosive detection technique which employs ultra-wideband radar, configured to determine the presence of an explosive by analyzing a late time response of radiofrequency waves transmitted toward the target (paragraph 81).  It would have been obvious to one having ordinary skill in the art at the time of filing to incorporate ultra-wideband radar into the device of Portilla as modified by Colson since doing so would assist in accurately detecting the presence of an explosive device and would yield predictable results.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Portilla in view of Segatori et al. U.S. Patent Application Publication No. 2013/0040405 (hereinafter Segatori).
Regarding claim 10, Portilla discloses a facility access regulating system comprising all the limitations of claim 1 as discussed above, but fails to explicitly disclose wherein the sensor comprises an airborne molecule detection sensor configured to detect low-concentrations of contraband molecules in air near the target, wherein the contraband molecules include at least one of an explosive substance, a flammable substance, a narcotic, a chemical agent, a biological agent, or a volatile organic.  
Segatori discloses an explosive detection technique which employs sensors comprising an airborne molecule detection sensor configured to detect low-concentrations of contraband molecules in air near the target, wherein the contraband molecules include at least one of an explosive substance, a flammable substance, a narcotic, a chemical agent, a biological agent, or a volatile organic.  (paragraph 27).  It would have been obvious to one having ordinary skill in the art at the time of filing to incorporate the sensor and explosive detection technique of Segatori into Portilla since doing so yield rapid and accurate sensors that allow detection of even low concentrations of explosives.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELL L NEGRON whose telephone number is (571)272-7559.  The examiner can normally be reached on Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wayne R. Young can be reached on (571) 272-7582.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniell L Negron/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        March 1, 2021